Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 8/12/22 has been entered.  Claims 1 and 5-23 are pending.

Rejections

1.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.      Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2013/0101540 Unal et al. with Long et al., "Preparation of Urea Functionalized Carbon Nanotubes", Polymer Preprints (ACS, Div. of Polymer Chem.), 2009, 50(4), pages 453-454 being cited as evidence of the functional groups on the carbon nanotubes of Unal.

Unal states that their exemplified amino-functional carbon nanotubes are made according to the process of Long et al. at paragraph [0109] of Unal.  Long, page 453, Scheme 1 of the second column shows the amino functional carbon nanotubes therein to contain primary amino functional groups.  See the amino functional carbon nanotubes in Scheme 1 of Long.  Since all of the carbons of the nanotubes of Unal and Long are about equally oxidizable, there will necessarily be carboxyl groups on the edges of the carbon nanotubes as well as on the surfaces of the carbon nanotubes which are not edge carbons.  See MPEP 2112.  This meets the instantly claimed “primary amino groups are in the plane and on the edge of the graphene sheets”, particularly in view of the fact that the instant claim 4 includes functionalized carbon nanotubes.


Regarding claim 16:

Unal discloses combining amino-functional carbon nanotubes and polyisocyanate prepolymer to give covalently bonded carbon nanotube-polyurethane composite material.  It is noted that isocyanate reacts with amine groups to give urea groups.  See Unal, paragraphs [0108] and [0109].  As discussed above, the amino-functional carbon nanotubes of Unal contain primary amino groups on the edges and plane of the graphene sheets.  Unal discloses mixing the polyester polyol and the dicyclohexylmethane diisocyanate to form a prepolymer.  See Unal, paragraph [0109].  The prepolymer is combined with the amino-functional graphene nanotubes which react with the prepolymer to form urea functionalized carbon nanotubes.  The carbon nanotubes are covalently bonded to the prepolymer.  Additional reactants of Unal, paragraph [0109] are encompassed by the chain extending compound of the instant claims because they extend the polyurethane-urea chains of Unal’s polyurethane-ureas.  This gives the method of producing a composite material of the instant claim 16.  The sodium N-(2-aminoethyl)-2-aminoethane sulfonate and the ethylene diamine each fall within the scope of the instant claim 16.
The exemplified polyester polyol of Unal, paragraphs [0108]-[0109] necessarily contains the same or different polyols because those are the only two possible choices.  The polymers necessarily are a mixture of molecules of different molecular weights as evidenced by the definition of “average molecular weight” in polymer chemistry.  Note the number average molecular weight of the instant claim 13 for example.  The polyester polyol of Unal, paragraphs [0108]-[0109] necessarily contains molecules of the same or different number average molecular weights because those are the only possible choices.  It is further noted that the polymers of Unal, paragraphs [0108]-[0109] also contain different polyester molecules which can be divided into two samples each having different number average molecular weights because they necessarily contain molecules of different molecular weights by definition of “average molecular weight” in polymer chemistry.  The polyester polyols of Unal can actually be separated, e.g. using ultrafiltration membranes, into two samples having different molecules therein which give different number average molecular weights.  This need not be done to meet the instant claims.  It is merely illustrative that the two samples of molecules are really in the polyester polyol of Unal, paragraphs [0108]-[0109].  The polyester polyol of Unal, paragraphs [0108]-[0109] therefore anticipates the instant claim 16.  See MPEP 2112.
     The composite material that results from the above discussed method of Unal falls within the scope of the instant claim 16.  It is noted that Unal makes their composite material by a different method than that of the instant claims.  However, the composite that results from Unal has the instantly claimed functionalized carbon nanoparticles covalently bonded to polyol by urethane groups formed by reaction between polyisocyanate and the functional groups of the polyols and functionalized carbon nanoparticles.  The method of Unal therefore makes the same composite as that of the instant claims though the instantly claimed method is slightly different than that of Unal.  The instant claim 16 is directed to the final composite, not the method of making it.  See MPEP 2113.

4.      Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al., “High Performance Polyurethane/Functionalized Graphene Nanocomposites with Improved Mechanical and Thermal Properties”, Composites Science and Technology 72, 2012, pages 702-707.

Regarding claim 16:

Cai discloses reacting polycaprolactone diol, 1,4-butane diol, 4,4-methylene bis(phenyl isocyanate) to form an isocyanate terminated prepolymer and combining it with graphene oxide containing tertiary alcoholic groups to react the prepolymer to the graphene oxide.  See Cai, page 703, 2. Experimental, particularly 2.1 Materials and 2.2. Preparation of the GO/PU nanocomposites (GPUNs).  The 1,4-butane diol falls within the scope of the instantly claimed chain extender having OH groups.  
The exemplified polycaprolactone diol of Cai necessarily contains the same or different polyols because those are the only two possible choices.  The polymers necessarily are a mixture of molecules of different molecular weights as evidenced by the definition of “average molecular weight” in polymer chemistry.  Note the number average molecular weight of the instant claim 13 for example.  The polycaprolactone diol of Cai necessarily contains molecules of the same or different number average molecular weights because those are the only possible choices.  It is further noted that the polycaprolactone diol of Cai also contains different polycaprolactone diol molecules which can be divided into two samples each having different number average molecular weights because they necessarily contain molecules of different molecular weights by definition of “average molecular weight” in polymer chemistry.  The polycaprolactone diols of Cai can actually be separated, e.g. using ultrafiltration membranes, into two samples having different molecules therein which give different number average molecular weights.  This need not be done to meet the instant claims.  It is merely illustrative that the two samples of molecules are really in the polycaprolactone diol of Cai.  The polycaprolactone diol of Cai therefore anticipates the instant claim 16.  See MPEP 2112.
The upper amounts of OH functional graphene of Cai, e.g. 4 wt%, necessarily gives amounts of the instant claim 16 because the amount of polyol is even less than the total amount of polyurethane which makes the ratio necessarily above 1:25 by weight.  See Cai, page 703, 3. Results and discussion, particularly 3.1 Morphology and mechanical properties of the GPUNs and Fig. 1, (a) and (b).
The composite material which results from the above method of Cai falls within the scope of the instant claim 16.  It is noted that Cai makes their composite material by a different method than that of the instant claims.  However, the composite that results from Cai has the instantly claimed functionalized carbon nanoparticles covalently bonded to polyol by urethane groups formed by reaction between polyisocyanate and the functional groups of the polyols and functionalized carbon nanoparticles.  The method of Cai therefore makes the same composite as that of the instant claims though the instantly claimed method is slightly different than that of Cai.  The instant claim 16 is directed to the final composite, not the method of making it.  See MPEP 2113.


5.      Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 
Cai et al., “High Performance Polyurethane/Functionalized Graphene Nanocomposites with Improved Mechanical and Thermal Properties”, Composites Science and Technology 72, 2012, pages 702-707 in view of CN105693994 Lian et al., the English translation provided by the applicant being referenced below.

The discussion of paragraph 4 above is repeated here in its entirety.

Cai does not disclose the molded article of the instant claim 17.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make a molded article from the composite of Cai because Lian, the abstract shows it to be known to make molded articles from similar polyurethane/graphene composites, and the molded article made from the composite of Cai would have been expected to have the properties of the composite of Cai.

6.     The instant claims 1, 5-15, and 18-23 are allowable over the prior art considered by the examiner.  The prior art considered by the examiner does not disclose the instantly claimed method steps and does not provide proper rationale to modify the prior art methods into those of the instant claims.

Response to Applicant’s Arguments

7.      The following response is in reply to the applicant’s arguments regarding all of the above rejections.

In their arguments of their response of 8/12/22, the applicant provides no evidence that the composite materials and moulded articles of the instant claims 16 and 17 are patentably distinct from those of the above cited prior art.  The above rejections are therefore maintained for the instant claims 16 and 17 as stated in the above rejections.

8.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762